Clark, J.:
The issues submitted were such as enabled the partiefe to present every phase- qf the contention, and when such is the case no objection thereto can be sustained *316either for issues submitted or for refusing to submit other or different issues. Rittenhouse. v. Railway, 120 N. C., 544; Ricks v. Stancill, 119 N. C., 99; Bradsher v. Hightower, 118 N. C., 399.
Thirteen special instructions duly numbered (out of 16 asked) were given at the request of the appellee. The appellant excepted “to the above special instructions given at the request of the defendant.” We cannot agree with the appellee that this exception is invalid as a “broadside” exception. The identical point is passed upon in Witsell v. Railroad, 120 N. C., 557. The requests to charge being “separately stated and numbered,” (Code, Section 550) an exception for giving them is equally specific and not “broadside” since it gives the Judge and the appellee specific information of each instruction excepted to, what evidence should be sent up to throw light thereon, and what propositions of law the appellee should be prepared to discuss on appeal. As that opinion states “this is specific information which would not be fuller if a separate exception was made seriatim to each instruction given.
But upon scrutinizing the thirteen instructions excepted to, we find no error therein. As to the first instruction, the charter and ordinances authorized the police to arrest the plaintiff’s intestate and to hold him till fit for trial or sober enough to give bail. If the city appointed suitable police it incurred no liability for their action in making the arrest under the circumstances in this case. Moffitt v. Asheville, 103 N. C., 277, which follows, and cites Hill v. Charlotte, 72 N. C., 56; State v. Hall, 97 N. C., 474; 2 Dillon Mun. Corp., Sections 965 and 975. The defendant is liable only for failure to properly construct the prison or to so furnish it as to afford reasonable comfort and protection from suffering and injuries to health. Moffit’s case, supra; Shearman & Red. Neg., Section 139 and note 2. The town is required *317to exercise ordinary care in procuring necessaries for prisoners and supervising its subordinates. Threadgill v. Commissioners, 99 N. C., 352. The same authorities sustain the second, third, fifth and sixth prayers for instruction given for defendant, as do also Shields v. Durham, 116 N. C., 394, 407; S. C., 118 N. C., 450. The 4th, 7th, 8th, 9th, 10th and 14th prayers of defendant were also properly given. The 12th instruction lays down the rule of damages in accordance with that in Pickett v. Railroad,, 117 N. C., 616; and the 13th was based upon the mortuary tables, (Code, Section 1352) which being a public act was competent without being put in evidence.
The appellant further excepts to the refusal to give the appellant’s fourth prayer. So far as it was correct, it was given in the appellant’s first prayer and in the general charge also, and in so far as it asks the Court to instruct that notice to the chief of police was notice to the city, it was counter to Shields v. Durham, supra, in which case it was held that the town was fixed with notice, not because of the knowledge of the chief of police, but because he had told some of the governing body, and because of the long time the prison had remained in a bad condition and the failure of the commissioners to have the same inspected by a committee of their body.
The Court’s definition of proximate cause is supported by ample authority. Milwaukee v. Kellogg, 94 U. S., 469, 475; S. & Red. Neg., Section 739; Campbell v. Stillwater, 50 Am. Rep., and cases cited. The plaintiff’s fifth and last exception cannot be sustained. There was no inconsistency. We concur with the counsel for appellee that his Honor’s charge was “fair, full and impartial, presenting every just contention of the appellant.”
No error.